Simmons, C. J.

Where a joint action for land is brought by several persons, and the evidence shows that one of them is not entitled to recover, for the reason that as against him the defendant has a good title by prescription, there can be no recovery at all. The rule in such cases is the same whether the action be in the statutory or fictitious form. Bohanan v Bond, 32 Ga. 390; Etowah Manufacturing Co. v. Alford, 78 Ga. 345; Echols v. Sparks, 79 Ga. 417; DeVaughn v. McLeroy, 82 Ga. 689, 713, 714; Lowe v. Suggs, 87 Ga. 577; Towns v. Mathews, 91 Ga. 546. Judgment affirmed.
For defendant J. I. Hill testified, that he knew Plardy Freeman at the time he resided on the lot, who told witness that he had bought it; that Celia Philman left the lot about three years before Glass went upon it; and in the meantime the houses had burned down. About twelve acres were cleared and fenced on this place at the time of Case Philman’s death. William Eason testified, that Case Philman told him, while residing on the lot, that he had no title or scratch of pen to the same; that he was there purposely for the range. Another witness testified, that there was an interval of two or three years from the time when Celia Philman moved from the lot to the time when Glass moved upon it, during which interval no one was on tbe lot and the houses and fences were burned down. Defendant testified, that Hardy Freeman was in possession when he first knew the premises; knew when Case Philman died; had heard that he had been in possession of the lot; heard all these things at the time; had lived in the neighborhood from 1869 or 1870; bought in good faith from Powell through Fitzpatrick, believing he was getting a good title; was not positive as to whether he had notice that Mrs. Phil-man had sold to Glass or not; had heard it since the bringing of this suit; had cleared up about twenty acres on the lot; knew nothing of how Glass got it, when he (defendant) purchased it, except from hearsay. R. IT. Powell testified, that he bought the lot in good faith, knowing nothing of any prior possession of any one, or of any connection of title between Levi Glass and the Philmans; knew nothing of any interest Case Philman or his wife had in same.
W. D. Kiddoo and R. H. Sheffield, for plaintiffs.
R. H. Powell & Son, for defendant.